Per Curiam.
The petitioner mother, Lorinda Lynn Adcock, appeals from the judgment of the district court which, in dissolving the marriage of the parties, awarded custody of the parties’ minor child, Aaron Lynn Adcock, to the respondent father, Kevin Lynn Adcock, and ordered the mother to pay child support. Appellant’s assignments of error relate solely to the issues of custody and child support.
As stated in Knickrehm v. Knickrehm, ante p. 290, 475 N.W.2d 908 (1991), “[t]he ultimaté test in determining the appropriateness of an award involving custody of a minor child is reasonableness, as determined by the facts in each case, and the trial court’s determination normally will be affirmed in the absence of an abuse of discretion.” The same test is applicable in reviewing an award of child support. See Helms v. Helms, 234 Neb. 630, 452 N.W.2d 269 (1990).
We have reviewed the record de novo, as we are required to do, and determine that the trial court did not abuse its discretion. Knickrehm v. Knickrehm, supra.
Affirmed.